Per Curiam.
plaintiff and the defendant intermarried at Seattle, on January 28, 1919. In March, 1921, the plaintiff instituted this action for a divorce and for a division of property. The trial court, after a somewhat extended hearing, divorced the parties and made a property division. The plaintiff, feeling aggrieved at the property award, appeals therefrom.
Counsel, in their briefs and arguments, have gone somewhat extensively into the married life of the parties, possibly for the purpose of showing which of them is the more blamable for its unhappy ending, and for the purpose of showing which of them is entitled to the greater consideration. But the tale as it is unfolded is not an inspiring one, and we think no useful purpose would be subserved by repeating *685it here. As we view the record the award was not unfair. The court allowed the parties to keep their separate property, awarded to the defendant the property acquired during the marriage relation and required him to pay to the plaintiff one-half of its cost; also requiring him to pay the costs of the action and the plaintiff’s attorney fees. Any further award to the plaintiff must come from the defendant’s separate property, and we are not persuaded that the justice of the case requires him to make a contribution therefrom to the plaintiff.
The judgment will stand affirmed.